Per Curiam.

We concur in the board’s findings. We also impose a six-month suspension. However, in view of the extreme severity of respondent’s emotional problems, we suspend the execution of this penalty and place respondent on probation for a period of one year, on the condition that he seek appropriate psychiatric help. Pursuant to Gov. Bar R. V(23)(a)(iii) and (b), relator shall appoint a monitoring attorney who shall monitor respondent’s compliance with the terms of probation.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.